DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
	Claims 1-2, 7-29, 31-32, and 40-45 are pending. 
	Claims 7-10 and 13-22 are withdrawn from consideration as being drawn to a nonelected invention. 
	Claims 1-2, 11-12, 23-29, 31-32, and 40-45 are examined in the following Office action. 

Rejections that are Withdrawn
	The new matter rejection is withdrawn in light of Applicant’s amendment to the claims.  



Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11, 12, and 40-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	The claims are drawn to the method, wherein the VP7 comprises a truncated native signal peptide that has 55-65% of the amino acid residues continuously deleted from the N-terminus of the full length native signal peptide, comprises from 80% to 100% identity to nucleotides 114-1009 of the nucleotide sequence as defined by SEQ ID NO: 19. 
	Claims 11 and 12 recite a nucleotide sequence having at least 80% identity to nucleotides 88-981 of SEQ ID NO: 57. It is noted that SEQ ID NO: 54 contains the full-length signal peptide sequence (i.e. it does not contain a truncated native signal peptide). Even if limited to the claimed range, claims 11 and 12 appear to add the signal peptide back to the method. The deletion represents an approximately 9% truncation. Thus, the full-length VP7 sequence is not excluded from the claims. 
	The same issue similarly applies to claims 40-42. 
	
Response to Arguments:
	Applicant argues that the examiner asserts that SEQ ID NO: 57 contains the full length signal peptide sequence. Applicant argues that the Examiner alleges that even if limited to the claimed range, claims 11 and 12 appear to add the signal peptide back to the method. Applicant asserts that the Examiner provides no explanation as to why these claims have been considered indefinite. See page 14 of the remarks. 
	This argument is not found persuasive. Cancelling SEQ ID NO: 57 does not address the rejection. Applicant does not address the rejection as it applies to claims 40-42. 


Failure to Further Limit
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 11, 12, and 40-42 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 11, 12, and 40-42 recite sequences which contain a full-length VP7 signal peptide. Independent claim 1 requires a truncated signal peptide. As noted above, the full-length sequence continues to read on the claims because Applicant requires 80% identity to a sequence that only represents a 9% deletion relative to SEQ ID NO: 54. Thus, the dependent .  
	 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments: 
	Applicant argues that claims 11 and 12 have been amended to delete reference to SEQ ID NO: 19 and 57. Applicant argues that claims 40-42 refer to SEQ ID NO: 59 which contains a truncated signal peptide. See page 15 of the remarks.
	This argument is not found persuasive. The issue is the recitation of 80-100% identity. Claims 11 and 12 have been exemplified above. Claim 40-42 is directed to a peptide sequence, SEQ ID NO: 59, or a sequence having at least 80% identity to SEQ ID NO: 59. The signal peptide claimed by application is 29 amino acids long. 80% identity to SEQ ID NO: 59 encompasses 59.4 potential substitutions, additions, deletions, or modifications. This can be found by multiplying 297*(1-.8). Thus, the fact that the starting material is truncated (i.e. SEQ ID NO: 59) does not address the rejection. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the 

Claims 1-2, 24-29, and 31-32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al (J. Virol., 1994, 68(9): 5495-5952) in view of Saldana et al (Viral Immunology, 2006, 19(1): 42-53); D’Aoust et al (WO 2009076778), Yang et al (Sci. China Life Sci., 2011, 54(1): 82-89), Martin et  al (J. Virol., 2002, 76(2): 552-559), Maass et al (J. Virol., 1994, 68(1): 366-378), Poruchynsky et al (J. Cell Biol., 1988(107:1697-1706), and Chen et al (PNAS, 2009, 106(2): 10644-10648).
The claims are directed to a method of increasing yield of a type A rotavirus like particle (RLP) in a plant comprising introducing a nucleic acid encoding VP2, a second nucleic acid encoding VP6, and a third nucleic acid encoding VP7; incubating the plant under conditions that permit the transient expression of said nucleic acids to produce the RLP; harvesting the plant; and extracting and purifying the RLPs from the plant in the presence of calcium. The claims require that the yield of the extracted RLP or VP7 be increased relative to a full-length VP7 comprising a native signal peptide. The claims are drawn to said first, second, third, and fourth nucleotide sequences operably linked to a CPMV regulatory region. 
The claims are also drawn to the first, second, or third nucleotide sequence encoding the VP7 comprises a native signal peptide, wherein amino acids 1-29 have been deleted from the native signal peptide. 
The claims are also drawn to the first, second, or third nucleotide sequence encoding the VP7, wherein amino acids 1-31 have been deleted from the native signal peptide. 
The claims are also drawn to an Agrobacteria inoculum having a ratio of 1:1:1:1 and 1:1:1:1. 

Crawford also teaches VLP purification in the presence of calcium (CaCl2) (see page 5946, paragraph bridging left and right columns).
Crawford does not explicitly teach plant based transient expression of rotavirus structural proteins operably linked to a plant regulatory region active in a plant. Crawford does not teach a truncated native signal peptide that is 54% in length of the full-length native signal peptide. 
Saldana teaches the plant based formation of RLP particles comprising VP2/6. Saldana states that experiments are in progress to demonstrate VLPs containing three capsid proteins. See page 50, paragraph bridging left and right columns. Saldana states that work on generating plants with three and four VP genes (VP2, VP4, VP6, and VP7) are in progress to generate VLPs that are as similar to natural VLPs as possible to elicit the best immune response. Saldana teaches that a barrier to forming these VLPs are protein expression levels. See paragraph bridging pp. 50 and 51. Saladana states that one possibility of improving yield is through the use of a transient expression system. See paragraph bridging pp. 50 and 51. 
D’Aoust teaches that transient expression of an influenza virus structural protein (i.e. hemagglutinin) operably linked to the alfalfa plastocyanin gene or CPMV-HT fused to the native signal peptide of HA or the protein disulfide isomerase signal peptide by agroinfiltration led to the formation of H5 VLPs (see Example 1-3; see also Figure 2; see also pp. 84-88). 

D’Aoust teaches agroinfiltration with an inoculum of Agrobacteria in ratios of 1:1 and 1:1:1 (see pp. 93 and 128). 
D’Aoust teaches that chaperone proteins may be coexpressed with the viral protein to increase expression levels or increase the level of polypeptides that accumulate as stable for the formation of VLPs. See paragraph 00178. 
D’Aoust also teaches improved expression of HA when using the non-native signal peptide, PDI. See Figure 87. 
Yang teaches co-expression of type A VP2, VP6, and VP7 led to the formation of 2/6/7 RV VLPs in transgenic tobacco plants. See abstract. 
Martin teaches that increasing calcium concentrations at room temperature led to increased accumulation of triple layered VLPs. See Figure 3A. Martin also teaches that complete loss of outer-capsid proteins is prevented at [Ca2+] values above 800 nM, for example. See page 557, right column.
Maass teaches that the H1 domain is not necessary for insertion into the ER and in most cases is probably not translated, while H2 is able to direct the protein into the ER. See page 366. 
Maass also teaches that the H2 domain starts at position 32, relative to the N-terminal methionine (i.e. -50 methionine of Figure 1). 
Poruchynsky teaches that VP7 has two hydrophobic domains, each preceded by an in-frame initiation codon, the second of which exhibits the stronger consensus sequence for initiation. See page 1697, right column. 

At the time of filing, it would have been obvious and within the scope of one of ordinary skill in the art to co-express rotavirus structural proteins in plants with the truncated signal peptide to increase the yield of plant derived RLPs. One of ordinary skill in the art would have been motivated to do so because Crawford teaches coexpression of four VLP proteins, because Saldana specifically suggests doing so in plants using a transient expression system, and because D’Aoust teaches a method of forming VLPs in influenza using a transient expression vector system. One of ordinary skill in the art would have been motivated to truncate the signal peptide because Maass teaches that H1 is not translated. Maass also teaches that the H2 domain (amino acids 32-48 of Figure 1) is able to direct the protein into the ER. Poruchynsky also teaches that VP7 H2 exhibits the stronger consensus sequence for initiation (i.e. starting at M30). The ordinary artisan would have understood that a stronger consensus sequence improves the translatability of a protein. Thus, given the combination of references, it would have been prima facie obvious to one of ordinary skill in the art to utilize the starting methionine at position 30 or add an additional start methionine prior to the H2 domain for proper translation because the H2 domain is a known functional domain and because the H1 domain is not translated in VP expression and because the H2 signal peptide exhibits a stronger consensus sequence for initiation. One of ordinary skill in the art would have been motivated to make plant derived RLPs because D’Aoust teaches that VLPs made in plants can be significantly more economical and suitable for scale-up. See paragraph 0060.  
One of ordinary skill in the art would have been motivated to increase the yield of RLPs because it is well understood that increasing the production of proteins destined for use in a therapeutic context will increase the ability to make and administer said therapeutic to those in 
Furthermore, Crawford provides motivation to specifically make RLPs, stating that the RLPs facilitate vaccine testing and the production of inexpensive diagnostic tests. One of ordinary skill in the art would have had a reasonable expectation of success generating RLPs in plants given the methods of VLP production in plants demonstrated by D’Aoust. Given the previous propensity of RLP formation in combination with the teachings of D’Aoust that VLP vaccines for influenza have also been produced in a baculovirus expression system (see paragraph 0019 and 0020), one of ordinary skill in the art would have had a reasonable expectation of success generating RLPs. Furthermore, utilizing standard plant molecular cloning techniques, as taught by D’Aoust, one of ordinary skill in the art would have had a reasonable expectation of success expressing four rotavirus structural proteins to generate RLPs.

Response to Arguments: 
	Applicant states that the Examiner meant to state H1 domain is not necessary for insertion into the ER. Applicant is correct and the Examiner has addressed this issue above. 

	This argument is not found persuasive because Maass specifically states: “In vitro translation and in vivo transfection studies have shown that the first hydrophobic domain (H1) is not necessary for insertion into the ER and in most cases is probably not translated (32, 42, 49).” This statement is a direct quote from page 366, second full paragraph. 
	It is unclear how Maass, citing the knowledge of the multiple references, demonstrates that H1 is translated. Furthermore, MPEP 2123 is clear that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. The fact that this statement is not the direct study of Maass is not relevant in view of MPEP 2123. 

	Applicant argues that the Examiner appears to assume that initiation of translation of VP7 with truncated signal peptide in the current application is driven from the second (stronger) initiation codon that is associated with H2 and that the first (weaker) initiation codon sequence associated with H1 has been deleted. Applicant asserts that this is not the case. 
	This argument is not found persuasive because even if “not the case,” the MPEP is clear that a rationale to modify the references may be different from Applicant’s rationale to modify 

	Applicant argues that in VP with a truncated native signal peptide, amino acids 1-29 have been deleted from the signal peptide, i.e. the sequence is not part of the encoded VP7 protein, nor is the sequence part of the expression constructs. Applicant argues that the corresponding nucleotide sequence encoding amino acids 1-29, including the stronger initiation consensus sequence associated with H2 are not present in the nucleotide sequence encoding the VP7 with a truncated native signal peptide. See page 18 and 19 of the response. 
	This argument is not persuasive because Maass provides evidence as to what constitutes the H1 and H2 signal peptides with respect to VP7 in Figure 1. Figure 1 of Maass demonstrates that the H2 signal peptide is present in the instantly claimed invention. Thus, Applicant’s argument is factually inaccurate and not persuasive. 

	Applicant provides an alignment of the truncated version of VP7 relative to the full signal peptide. Applicant states that “the sequence preceding the start codon of the sequence that encodes the truncated version of VP7 is “CCCATG.” Applicant asserts that the sequence preceding the start codon of the sequence that encodes the truncated VP7 is the sequence that is associated with the H1 domain and not the sequence associated with the H2 domain as alleged by the Examiner. See page 20 of the response. 
	This argument is not persuasive because it is unclear what the sequences preceding the start codon have to do with the claimed invention. The claimed invention is directed to a nucleotide sequence having the first 29 amino acids deleted of the native signal peptide. Thus, 

	Applicant argues that it would not have been obvious to a person of ordinary skill to delete the stronger initiation codon H2, and therefore, would not remove amino acids 1-29 of VP7. See page 21 of the remarks.
	This argument is not found persuasive because Applicant has not demonstrated that they have deleted the H2 initiation codon. In fact, H1 is so named because it is the first hydrophobic region following the first ATG. Therefore, amino acids 1-29 correspond to the deletion of H1. The Examiner has not suggested deleting H2 nor has the Examiner suggested deleting amino acids 30-50 relative to Figure 1 of Maass. 

	Applicant argues that the Lavoie Declarations clearly showed that when the nucleic acid encoding rotavirus VP7 included the truncated native signal peptide was co-expressed with VP2 and VP6, an increase in rotavirus-like particles was observed compared to VP7 with the full length signal peptide. Applicant asserts that the remaining parameters were kept constant, such as construct transformation method, etc., indicating that the truncation of the VP7 signal peptide is responsible for the improved protein accumulation. See page 21 of the remarks.
	This is not found persuasive because there is no evidence to support Applicant’s assertion that these factors are not responsible for the claimed result. It is well-established that protein . 

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al (J. Virol., 1994, 68(9): 5495-5952) in view of Saldana et al (Viral Immunology, 2006, 19(1): 42-53); D’Aoust et al (WO 2009076778), Yang et al (Sci. China Life Sci., 2011, 54(1): 82-89), Martin et al (J. Virol., 2002, 76(2): 552-559), Maass et al (J. Virol., 1994, 68(1): 366-378), Poruchynsky et al (J. Cell Biol., 1988, 107:1697-1706), and Chen et al (PNAS, 2009, 106(2): 10644-10648) as applied to claims 1-2, 24-29, and 31-32 above, and further in view of GenBank P11231.1 (published online Nov 2008; see alignment below); GenBank P03530.1 (published online Nov 2008; see alignment below); GenBank ADO78484.1 (published online Oct 2010; see alignment below); GenBank ADD22465.1 (published online Mar 2010; see .
The Examiner notes that the instantly claimed SEQ ID NOs: 45, 46, 47, and 57 appear to be human optimized variants of VP2, VP6, VP4, and VP7, respectively. As a result, the following rejection applies. 
The claims are drawn to the method, wherein the nucleic acid sequence encoding VP2 has at least 80% identity to SEQ ID NO: 45; the nucleic acid sequence encoding VP6 has at least 80% identity to SEQ ID NO: 46; the nucleic acid sequence encoding VP7 has at least 80% identity to nucleotides 88-981 of SEQ ID NO: 57; and the nucleic acid sequence encoding VP4 has at least 80% to SEQ ID NO: 47. 
The teachings of Crawford in view of Saldana, D’Aoust, Yang, Martin, Maass, Poruchynsky, and Chen have been discussed in the above rejection. 
Crawford in view of Saldana, D’Aoust, Yang, Martin, Maass, Poruchynsky, and Chen do not teach a sequence having at least 80% identity to SEQ ID NOs: 45, 46, 47, and 57. 
GenBank P11231.1; GenBank P03530.1; GenBank ADO78484.1; and GenBank ADD22465.1 teach protein sequences that have 100%, 100%, 99%, and 99% identity to the instantly claimed SEQ ID NOs: 45, 46, 47, and 57 when translated, respectively. 
	Choi teaches codon optimized variants of rotavirus VP6 protein for E. coli based expression (see abstract). 
	Maclean teaches optimization of human papillomavirus type 16 VLP expression in plants using both human and plant optimized variants (see abstract). 
	At the time of filing, it would have been obvious and within the scope of one of ordinary skill in the art to modify the codon usage of a nucleic acid sequence to achieve higher levels of E. coli expression and because Maclean teaches that human codon optimization for plant-based expression led to significantly higher accumulation of L1 protein. One of ordinary skill in the art would have had a reasonable expectation of success modifying the instantly claimed sequences using standard molecular cloning methods combined with the knowledge of the degeneracy of the genetic code. 


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al (J. Virol., 1994, 68(9): 5495-5952) in view of Saldana et al (Viral Immunology, 2006, 19(1): 42-53); D’Aoust et al (WO 2009076778), Yang et al (Sci. China Life Sci., 2011, 54(1): 82-89), Martin et al (J. Virol., 2002, 76(2): 552-559), Maass et al (J. Virol., 1994, 68(1): 366-378), Poruchynsky et al (J. Cell Biol., 1988, 107:1697-1706), and Chen et al (PNAS, 2009, 106(2): 10644-10648) as applied to claims 1-2, 24-29, and 31-39 above, and further in view of Williamson et al (US 8535930). 
The claim is drawn to the method of claim 1 wherein the codon usage of the nucleotide sequence is adjusted to preferred human codon usage. 
The teachings of Crawford in view of Saldana, D’Aoust, Yang, Martin, Maass, Poruchynsky, and Chen have been discussed in the above rejection. 
Crawford in view of Saldana, D’Aoust, Yang, Martin, Maass, Poruchynsky, and Chen do not teach a nucleotide sequence having preferred human codon usage. 
Williamson teaches human-codon optimized HPV and human codon optimized influenza H5 resulted in significantly higher accumulation. See col. 5, lines 5-15. 
. 

Claims 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Crawford et al (J. Virol., 1994, 68(9): 5495-5952) in view of D’Aoust et al (WO 2009076778), Yang et al (Sci. China Life Sci., 2011, 54(1): 82-89), Martin et al (J. Virol., 2002, 76(2): 552-559), Maass et al (J. Virol., 1994, 68(1): 366-378), Poruchynsky et al (J. Cell Biol., 1988, 107:1697-1706), and Chen et al (PNAS, 2009, 106(2): 10644-10648) as applied to claims 1-2, 24-29, and 31-32 above, and further in view of Colau et al (US 20090028828)
The claims are drawn to the methods, wherein the amino acid sequence of VP7 has at least 80% identity to SEQ ID NO: 59. The claims are also drawn to a sequence consisting of amino acids 1-21 from SEQ ID NO: 59. 
The teachings of Crawford in view of Saldana, D’Aoust, Yang, Martin, Maass, Poruchynsky, and Chen have been discussed in the above rejection.
Crawford in view of Saldana, D’Aoust, Yang, Martin, Maass, Poruchynsky, and Chen do not teach SEQ ID NO: 59.
Colau teaches their SEQ ID NO: 6 which has 100% identity to the instant SEQ ID NO: 59. 

Response to Arguments: 
Applicant argues that the remaining claims are non-obvious by virtue of their dependency. However, the rejection of claim 1 has been maintained for the reasons set forth above. 

Conclusion
	No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 


Examiner’s Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G UYENO whose telephone number is (571)272-3041.  The examiner can normally be reached on 10:00-4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou, can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEPHEN UYENO/
Primary Examiner, Art Unit 1662


	



LOCUS       VP2_ROTHW                890 aa            linear   VRL 25-NOV-2008
DEFINITION  RecName: Full=RNA-binding protein VP2; AltName: Full=Major internal
            core protein.
ACCESSION   P11231
VERSION     P11231.1
DBSOURCE    UniProtKB: locus VP2_ROTHW, accession P11231;
            class: standard.
            created: Jul 1, 1989.
            sequence updated: Jul 1, 1989.
            annotation updated: Nov 25, 2008.
            xrefs: X14942.1, CAA33074.1, P2XRWA
            xrefs (non-sequence databases): GO:0019013, GO:0003723,
            InterPro:IPR007779, Pfam:PF05087
KEYWORDS    RNA-binding; Viral nucleoprotein; Virion.
SOURCE      Human rotavirus serotype 1 / strain WA
  ORGANISM  Human rotavirus serotype 1 / strain WA
            Viruses; dsRNA viruses; Reoviridae; Rotavirus; Rotavirus A.
REFERENCE   1  (residues 1 to 890)
  AUTHORS   Ernst,H. and Duhl,J.A.
  TITLE     Nucleotide sequence of genomic segment 2 of the human rotavirus Wa
  JOURNAL   Nucleic Acids Res. 17 (11), 4382 (1989)
   PUBMED   2544861
  REMARK    NUCLEOTIDE SEQUENCE [GENOMIC RNA].
COMMENT     On Jul 5, 2005 this sequence version replaced gi:75406.
            [FUNCTION] Is the most abundant core protein. Forms icosahedral
            structures and binds nucleic acids.
            [SUBCELLULAR LOCATION] Virion. Note=Nucleocapsid.
            [SIMILARITY] Belongs to the rotaviruses VP2 protein family.
FEATURES             Location/Qualifiers
     source          1..890
                     /organism="Human rotavirus serotype 1 / strain WA"
                     /host="Homo sapiens (Human)"
                     /db_xref="taxon:10962"
gene            1..890
                     /gene="S2"
Protein         1..890
                     /gene="S2"
                     /product="RNA-binding protein VP2"
                     /note="Major internal core protein"
Region          1..890
                     /gene="S2"
                     /region_name="Mature chain"
                     /experiment="experimental evidence, no additional details
                     recorded"

Region          546..567
                     /gene="S2"
                     /region_name="Domain"
                     /inference="non-experimental evidence, no additional
                     details recorded"
                     /note="Leucine-zipper 1 (By similarity)."
Region          656..689
                     /gene="S2"
                     /region_name="Domain"
                     /inference="non-experimental evidence, no additional
                     details recorded"
                     /note="Leucine-zipper 2 (By similarity)."
ORIGIN      
        1 mayrkrgakr enlpqqnerl qekeiekdvd vtmenknnnr kqqlsdkvls qkeeiitdaq
       61 ddikiageik ksskeeskql leilktkedh qkeiqyeilq ktiptfeske silkkledir
      121 peqakkqmkl frifepkqlp iyrangekel rnrwywklkk dtlpdgdydv reyflnlydq
      181 iliempdyll lkdmavenkn srdagkvvds etanicdaif qdeetegvvr rfiadmrqqv
      241 qadrnivnyp silhpidhaf neyflnhqlv eplnneiifn yiperirndv nyilnmdmnl
      301 pstaryirpn llqdrlnlhd nfeslwdtit tsnyilarsv vpdlkekelv steaqiqkms
      361 qdlqlealti qsetqflagi nsqaandcfk tliaamlsqr tmsldfvttn ymslisgmwl
      421 ltvipndmfl reslvacela iintivypaf gmqrmhyrng dpqtpfqiae qqiqnfqvan
      481 wlhfinnnrf rqvvidgvln qtlndnirng qvinqlmeal mqlsrqqfpt mpvdykrsiq
      541 rgilllsnrl gqlvdltrlv synyetlmac vtmnmqhvqt ltteklqlts vtslcmlign
      601 ttvipspqtl fhyyninvnf hsnynerind avaiitaanr lnlyqkkmks ivedflkrlq
      661 ifdvprvpdd qmyrlrdrlr llpverrrld ifnlilmnme qierasdkia qgviiayrdm
      721 qlerdemygy vniarnldgy qqinleelmr tgdygqitnm llnnqpvalv galpfvtdss
      781 visliaklda tvfaqivklr kvdtlkpily kinsdsndfy lvanydwipt sttkvykqvp
      841 qpfdfrasmh mltsnltftv ysdllsfvsa dtvepinava fdnmrimnel
//

Score
Expect
Method
Identities
Positives
Gaps
1830 bits(4740)
0.0
Compositional matrix adjust.
890/890(100%)
890/890(100%)
0/890(0%)

Query  1    MAYRKRGAKRENLPQQNERLQEKEIEKDVDVTMENKNNNRKQQLSDKVLSQKEEIITDAQ  60
            MAYRKRGAKRENLPQQNERLQEKEIEKDVDVTMENKNNNRKQQLSDKVLSQKEEIITDAQ
Sbjct  1    MAYRKRGAKRENLPQQNERLQEKEIEKDVDVTMENKNNNRKQQLSDKVLSQKEEIITDAQ  60

Query  61   DDIKIAGEIKKSSKEESKQLLEILKTKEDHQKEIQYEILQKTIPTFESKESILKKLEDIR  120
            DDIKIAGEIKKSSKEESKQLLEILKTKEDHQKEIQYEILQKTIPTFESKESILKKLEDIR
Sbjct  61   DDIKIAGEIKKSSKEESKQLLEILKTKEDHQKEIQYEILQKTIPTFESKESILKKLEDIR  120

Query  121  PEQAKKQMKLFRIFEPKQLPIYRANGEKELRNRWYWKLKKDTLPDGDYDVREYFLNLYDQ  180
            PEQAKKQMKLFRIFEPKQLPIYRANGEKELRNRWYWKLKKDTLPDGDYDVREYFLNLYDQ
Sbjct  121  PEQAKKQMKLFRIFEPKQLPIYRANGEKELRNRWYWKLKKDTLPDGDYDVREYFLNLYDQ  180

Query  181  ILIEMPDYLLLKDMAVENKNSRDAGKVVDSETANICDAIFQDEETEGVVRRFIADMRQQV  240
            ILIEMPDYLLLKDMAVENKNSRDAGKVVDSETANICDAIFQDEETEGVVRRFIADMRQQV
Sbjct  181  ILIEMPDYLLLKDMAVENKNSRDAGKVVDSETANICDAIFQDEETEGVVRRFIADMRQQV  240

Query  241  QADRNIVNYPSILHPIDHAFNEYFLNHQLVEPLNNEIIFNYIPERIRNDVNYILNMDMNL  300
            QADRNIVNYPSILHPIDHAFNEYFLNHQLVEPLNNEIIFNYIPERIRNDVNYILNMDMNL
Sbjct  241  QADRNIVNYPSILHPIDHAFNEYFLNHQLVEPLNNEIIFNYIPERIRNDVNYILNMDMNL  300

Query  301  PSTARYIRPNLLQDRLNLHDNFESLWDTITTSNYILARSVVPDLKEKELVSTEAQIQKMS  360
            PSTARYIRPNLLQDRLNLHDNFESLWDTITTSNYILARSVVPDLKEKELVSTEAQIQKMS
Sbjct  301  PSTARYIRPNLLQDRLNLHDNFESLWDTITTSNYILARSVVPDLKEKELVSTEAQIQKMS  360

Query  361  QDLQLEALTIQSETQFLAGINSQAANDCFKTLIAAMLSQRTMSLDFVTTNYMSLISGMWL  420
            QDLQLEALTIQSETQFLAGINSQAANDCFKTLIAAMLSQRTMSLDFVTTNYMSLISGMWL
Sbjct  361  QDLQLEALTIQSETQFLAGINSQAANDCFKTLIAAMLSQRTMSLDFVTTNYMSLISGMWL  420

Query  421  LTVIPNDMFLRESLVACELAIINTIVYPAFGMQRMHYRNGDPQTPFQIAEQQIQNFQVAN  480
            LTVIPNDMFLRESLVACELAIINTIVYPAFGMQRMHYRNGDPQTPFQIAEQQIQNFQVAN
Sbjct  421  LTVIPNDMFLRESLVACELAIINTIVYPAFGMQRMHYRNGDPQTPFQIAEQQIQNFQVAN  480

Query  481  WLHFINNNRFRQVVIDGVLNQTLNDNIRNGQVINQLMEALMQLSRQQFPTMPVDYKRSIQ  540
            WLHFINNNRFRQVVIDGVLNQTLNDNIRNGQVINQLMEALMQLSRQQFPTMPVDYKRSIQ
Sbjct  481  WLHFINNNRFRQVVIDGVLNQTLNDNIRNGQVINQLMEALMQLSRQQFPTMPVDYKRSIQ  540

Query  541  RGILLLSNRLGQLVDLTRLVSYNYETLMACVTMNMQHVQTLTTEKLQLTSVTSLCMLIGN  600
            RGILLLSNRLGQLVDLTRLVSYNYETLMACVTMNMQHVQTLTTEKLQLTSVTSLCMLIGN
Sbjct  541  RGILLLSNRLGQLVDLTRLVSYNYETLMACVTMNMQHVQTLTTEKLQLTSVTSLCMLIGN  600

Query  601  TTVIPSPQTLFHYYNINVNFHSNYNERINDAVAIITAANRLNLYQKKMKSIVEDFLKRLQ  660
            TTVIPSPQTLFHYYNINVNFHSNYNERINDAVAIITAANRLNLYQKKMKSIVEDFLKRLQ
Sbjct  601  TTVIPSPQTLFHYYNINVNFHSNYNERINDAVAIITAANRLNLYQKKMKSIVEDFLKRLQ  660

Query  661  IFDVPRVPDDQMYRLRDRLRLLPVERRRLDIFNLILMNMEQIERASDKIAQGVIIAYRDM  720
            IFDVPRVPDDQMYRLRDRLRLLPVERRRLDIFNLILMNMEQIERASDKIAQGVIIAYRDM
Sbjct  661  IFDVPRVPDDQMYRLRDRLRLLPVERRRLDIFNLILMNMEQIERASDKIAQGVIIAYRDM  720

Query  721  QLERDEMYGYVNIARNLDGYQQINLEELMRTGDYGQITNMLLNNQPVALVGALPFVTDSS  780
            QLERDEMYGYVNIARNLDGYQQINLEELMRTGDYGQITNMLLNNQPVALVGALPFVTDSS
Sbjct  721  QLERDEMYGYVNIARNLDGYQQINLEELMRTGDYGQITNMLLNNQPVALVGALPFVTDSS  780

Query  781  VISLIAKLDATVFAQIVKLRKVDTLKPILYKINSDSNDFYLVANYDWIPTSTTKVYKQVP  840
            VISLIAKLDATVFAQIVKLRKVDTLKPILYKINSDSNDFYLVANYDWIPTSTTKVYKQVP
Sbjct  781  VISLIAKLDATVFAQIVKLRKVDTLKPILYKINSDSNDFYLVANYDWIPTSTTKVYKQVP  840

Query  841  QPFDFRASMHMLTSNLTFTVYSDLLSFVSADTVEPINAVAFDNMRIMNEL  890
            QPFDFRASMHMLTSNLTFTVYSDLLSFVSADTVEPINAVAFDNMRIMNEL
Sbjct  841  QPFDFRASMHMLTSNLTFTVYSDLLSFVSADTVEPINAVAFDNMRIMNEL  890

SEQ ID NO: 46 aligned with P03530.1
LOCUS       VS06_ROTHW               397 aa            linear   VRL 25-NOV-2008
DEFINITION  RecName: Full=VP6 protein; AltName: Full=Major capsid protein;
            AltName: Full=Major internal structural protein.
ACCESSION   P03530
VERSION     P03530.1
DBSOURCE    UniProtKB: locus VS06_ROTHW, accession P03530;
            class: standard.
            created: Jul 21, 1986.
            sequence updated: Jul 21, 1986.
            annotation updated: Nov 25, 2008.
            xrefs: K02086.1, AAA47311.1, VPXR6H
            xrefs (non-sequence databases): HSSP:P04509, SMR:P03530,
            GO:0019028, GO:0019031, GO:0046789, GO:0005198, GO:0019064,
            InterPro:IPR001385, Gene3D:G3DSA:1.10.1350.10, Pfam:PF00980,
            ProDom:PD001812
KEYWORDS    Capsid protein; Virion.
SOURCE      Human rotavirus serotype 1 / strain WA
  ORGANISM  Human rotavirus serotype 1 / strain WA
            Viruses; dsRNA viruses; Reoviridae; Rotavirus; Rotavirus A.
REFERENCE   1  (residues 1 to 397)
  AUTHORS   Both,G.W., Siegman,L.J., Bellamy,A.R., Ikegami,N., Shatkin,A.J. and
            Furuichi,Y.
  TITLE     Comparative sequence analysis of rotavirus genomic segment 6--the
            gene specifying viral subgroups 1 and 2
  JOURNAL   J. Virol. 51 (1), 97-101 (1984)
   PUBMED   6328048
  REMARK    NUCLEOTIDE SEQUENCE [GENOMIC RNA].
COMMENT     On May 27, 2005 this sequence version replaced gi:75339.
            [SUBCELLULAR LOCATION] Virion (Potential).
            [SIMILARITY] Belongs to the rotaviruses VP6 protein family.
FEATURES             Location/Qualifiers
     source          1..397
                     /organism="Human rotavirus serotype 1 / strain WA"
                     /host="Homo sapiens (Human)"

gene            1..397
                     /gene="S6"
Protein         1..397
                     /gene="S6"
                     /product="VP6 protein"
                     /note="Major capsid protein; Major internal structural
                     protein"
Region          1..397
                     /gene="S6"
                     /region_name="Mature chain"
                     /experiment="experimental evidence, no additional details
                     recorded"
                     /note="VP6 protein. /FTId=PRO_0000149573."
ORIGIN      
        1 mevlyslskt lkdardkive gtlysnvsdl iqqfnqmivt mngndfqtgg ignlpvrnwt
       61 fdfgllgttl lnldanyven artiieyfid fidnvcmdem aresqrngva pqsealrkla
      121 gikfkrinfd nsseyienwn lqnrrqrtgf vfhkpnifpy sasftlnrsq pmhdnlmgtm
      181 wlnagseiqv agfdyscain apaniqqfeh ivqlrraltt atitllpdae rfsfprvins
      241 adgattwffn pvilrpnnve vefllngqii ntyqarfgti iarnfdairl lfqlmrppnm
      301 tpavnalfpq aqpfqhhatv gltlriesav cesvladane tllanvtavr qeyaipvgpv
      361 fppgmnwtel itnyspsred nlqrvftvas irsmlik

Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps
820 bits(2117)
0.0
Compositional matrix adjust.
397/397(100%)
397/397(100%)
0/397(0%)

Query  1    MEVLYSLSKTLKDARDKIVEGTLYSNVSDLIQQFNQMIVTMNGNDFQTGGIGNLPVRNWT  60
            MEVLYSLSKTLKDARDKIVEGTLYSNVSDLIQQFNQMIVTMNGNDFQTGGIGNLPVRNWT
Sbjct  1    MEVLYSLSKTLKDARDKIVEGTLYSNVSDLIQQFNQMIVTMNGNDFQTGGIGNLPVRNWT  60

Query  61   FDFGLLGTTLLNLDANYVENARTIIEYFIDFIDNVCMDEMARESQRNGVAPQSEALRKLA  120
            FDFGLLGTTLLNLDANYVENARTIIEYFIDFIDNVCMDEMARESQRNGVAPQSEALRKLA
Sbjct  61   FDFGLLGTTLLNLDANYVENARTIIEYFIDFIDNVCMDEMARESQRNGVAPQSEALRKLA  120

Query  121  GIKFKRINFDNSSEYIENWNLQNRRQRTGFVFHKPNIFPYSASFTLNRSQPMHDNLMGTM  180
            GIKFKRINFDNSSEYIENWNLQNRRQRTGFVFHKPNIFPYSASFTLNRSQPMHDNLMGTM
Sbjct  121  GIKFKRINFDNSSEYIENWNLQNRRQRTGFVFHKPNIFPYSASFTLNRSQPMHDNLMGTM  180

Query  181  WLNAGSEIQVAGFDYSCAINAPANIQQFEHIVQLRRALTTATITLLPDAERFSFPRVINS  240
            WLNAGSEIQVAGFDYSCAINAPANIQQFEHIVQLRRALTTATITLLPDAERFSFPRVINS
Sbjct  181  WLNAGSEIQVAGFDYSCAINAPANIQQFEHIVQLRRALTTATITLLPDAERFSFPRVINS  240

Query  241  ADGATTWFFNPVILRPNNVEVEFLLNGQIINTYQARFGTIIARNFDAIRLLFQLMRPPNM  300
            ADGATTWFFNPVILRPNNVEVEFLLNGQIINTYQARFGTIIARNFDAIRLLFQLMRPPNM
Sbjct  241  ADGATTWFFNPVILRPNNVEVEFLLNGQIINTYQARFGTIIARNFDAIRLLFQLMRPPNM  300

Query  301  TPAVNALFPQAQPFQHHATVGLTLRIESAVCESVLADANETLLANVTAVRQEYAIPVGPV  360
            TPAVNALFPQAQPFQHHATVGLTLRIESAVCESVLADANETLLANVTAVRQEYAIPVGPV
Sbjct  301  TPAVNALFPQAQPFQHHATVGLTLRIESAVCESVLADANETLLANVTAVRQEYAIPVGPV  360

Query  361  FPPGMNWTELITNYSPSREDNLQRVFTVASIRSMLIK  397
            FPPGMNWTELITNYSPSREDNLQRVFTVASIRSMLIK
Sbjct  361  FPPGMNWTELITNYSPSREDNLQRVFTVASIRSMLIK  397

SEQ ID NO: 47 aligned with ADO78484  VP4
LOCUS       ADO78484                 775 aa            linear   VRL 21-OCT-2010
DEFINITION  outer capsid protein VP4 [Rotavirus A
            human/Belgium/BE00048/2009/G1P[8]].
ACCESSION   ADO78484
VERSION     ADO78484.1
DBSOURCE    accession HQ392417.1
KEYWORDS    .
SOURCE      Rotavirus A human/Belgium/BE00048/2009/G1P[8]
  ORGANISM  Rotavirus A human/Belgium/BE00048/2009/G1P[8]
            Viruses; dsRNA viruses; Reoviridae; Sedoreovirinae; Rotavirus;
            Rotavirus A.
REFERENCE   1  (residues 1 to 775)
  AUTHORS   Kirkness,E., McAllen,J.K., Halpin,R., Hostetler,J., Fedorova,N.,
            Overton,L., Stockwell,T., Sitz,J., Katzel,D., Li,K., Axelrod,N.,
            Safford,T., Amedeo,P., Schobel,S., Shrivastava,S., Wang,S.,
            Resnick,A., Thovarai,V., Kim,M., Matthijnssens,J., Zeller,M.,
            Heylen,E. and Van Ranst,M.
  TITLE     Direct Submission
  JOURNAL   Submitted (07-OCT-2010) J. Craig Venter Institute, 9704 Medical
            Center Drive, Rockville, MD 20850, USA
COMMENT     GenBank Accession Numbers HQ392410-HQ392420 represent sequences
            from the 11 segments of Rotavirus A
            human/Belgium/BE00048/2009/G1P[8].
            Method: conceptual translation.
FEATURES             Location/Qualifiers
     source          1..775
                     /organism="Rotavirus A human/Belgium/BE00048/2009/G1P[8]"
                     /strain="human/Belgium/BE00048/2009/G1P[8]"
                     /host="Homo sapiens"

                     /segment="4"
                     /country="Belgium: Flanders"
                     /collection_date="06-Jul-2009"
Protein         1..775
                     /product="outer capsid protein VP4"
                     /name="virulence protein"
CDS             1..775
                     /gene="VP4"
                     /coded_by="HQ392417.1:1..2328"
ORIGIN      
        1 masliyrqll tnsysvdlhd eieqigsekt qnvtinpgpf aqtryapvnw dhgeindstt
       61 vepildgpyq pttftppndy wilinsntng vvyestnnsd fwtavvaiep hvnpvdrqym
      121 ifgeskqfnv sndsnkwkfl emfrsssqne fynrrtltsd trlvgixkyg grvwtfhget
      181 prattdssst anlnnisiti hsefyiiprs qeskcneyin nglppiqntr nvvplplssr
      241 siqykraqvn ediivsktsl wkemqynrdi iirfkfgnsi vkmgglgykw seisykaany
      301 qynylrdgeq vtahttcsvn gvnnfsyngg flptdfgisr yevikensyv yvdywddska
      361 frnmvyvrsl aanlnsvkct ggsydfsipv gxwpvmngga vslhfagvtl stqftdfvsl
      421 nslrfrfslt vdeppfsilr trtvnlyglp aanpnngney yeisgrfsli slvptnddyq
      481 tpimnsvtvr qdlerqltdl reefnslsqe iamaqlidla llpldmfsmf sgikstidlt
      541 ksmatsvmkk frksklatsi semtnslsda assasrnvsi rsnlsaisnw tnvsndvsnv
      601 tnslndistq tstiskklrl kemitqtegm sfddisaavl ktkidmstqi gkntlpdivt
      661 easekfipkr syrilkddev meintegkff aykintfdev pfdvnkfael vtdspvisai
      721 idfktlknln dnygitrtea lnliksnpnm lrnfinqnnp iirnrieqli lqckl
Score
Expect
Method
Identities
Positives
Gaps
1585 bits(4104)
0.0
Compositional matrix adjust.
772/775(99%)
772/775(99%)
0/775(0%)

Query  1    MASLIYRQLLTNSYSVDLHDEIEQIGSEKTQNVTINPGPFAQTRYAPVNWDHGEINDSTT  60
            MASLIYRQLLTNSYSVDLHDEIEQIGSEKTQNVTINPGPFAQTRYAPVNWDHGEINDSTT
Sbjct  1    MASLIYRQLLTNSYSVDLHDEIEQIGSEKTQNVTINPGPFAQTRYAPVNWDHGEINDSTT  60

Query  61   VEPILDGPYQPTTFTPPNDYWILINSNTNGVVYESTNNSDFWTAVVAIEPHVNPVDRQYM  120
            VEPILDGPYQPTTFTPPNDYWILINSNTNGVVYESTNNSDFWTAVVAIEPHVNPVDRQYM
Sbjct  61   VEPILDGPYQPTTFTPPNDYWILINSNTNGVVYESTNNSDFWTAVVAIEPHVNPVDRQYM  120

Query  121  IFGESKQFNVSNDSNKWKFLEMFRSSSQNEFYNRRTLTSDTRLVGIFKYGGRVWTFHGET  180
            IFGESKQFNVSNDSNKWKFLEMFRSSSQNEFYNRRTLTSDTRLVGI KYGGRVWTFHGET
Sbjct  121  IFGESKQFNVSNDSNKWKFLEMFRSSSQNEFYNRRTLTSDTRLVGIXKYGGRVWTFHGET  180

Query  181  PRATTDSSSTANLNNISITIHSEFYIIPRSQESKCNEYINNGLPPIQNTRNVVPLPLSSR  240
            PRATTDSSSTANLNNISITIHSEFYIIPRSQESKCNEYINNGLPPIQNTRNVVPLPLSSR
Sbjct  181  PRATTDSSSTANLNNISITIHSEFYIIPRSQESKCNEYINNGLPPIQNTRNVVPLPLSSR  240

Query  241  SIQYKRAQVNEDIIVSKTSLWKEMQYNRDIIIRFKFGNSIVKMGGLGYKWSEISYKAANY  300

Sbjct  241  SIQYKRAQVNEDIIVSKTSLWKEMQYNRDIIIRFKFGNSIVKMGGLGYKWSEISYKAANY  300

Query  301  QYNYLRDGEQVTAHTTCSVNGVNNFSYNGGFLPTDFGISRYEVIKENSYVYVDYWDDSKA  360
            QYNYLRDGEQVTAHTTCSVNGVNNFSYNGGFLPTDFGISRYEVIKENSYVYVDYWDDSKA
Sbjct  301  QYNYLRDGEQVTAHTTCSVNGVNNFSYNGGFLPTDFGISRYEVIKENSYVYVDYWDDSKA  360

Query  361  FRNMVYVRSLAANLNSVKCTGGSYYFSIPVGAWPVMNGGAVSLHFAGVTLSTQFTDFVSL  420
            FRNMVYVRSLAANLNSVKCTGGSY FSIPVG WPVMNGGAVSLHFAGVTLSTQFTDFVSL
Sbjct  361  FRNMVYVRSLAANLNSVKCTGGSYDFSIPVGXWPVMNGGAVSLHFAGVTLSTQFTDFVSL  420

Query  421  NSLRFRFSLTVDEPPFSILRTRTVNLYGLPAANPNNGNEYYEISGRFSLISLVPTNDDYQ  480
            NSLRFRFSLTVDEPPFSILRTRTVNLYGLPAANPNNGNEYYEISGRFSLISLVPTNDDYQ
Sbjct  421  NSLRFRFSLTVDEPPFSILRTRTVNLYGLPAANPNNGNEYYEISGRFSLISLVPTNDDYQ  480

Query  481  TPIMNSVTVRQDLERQLTDLREEFNSLSQEIAMAQLIDLALLPLDMFSMFSGIKSTIDLT  540
            TPIMNSVTVRQDLERQLTDLREEFNSLSQEIAMAQLIDLALLPLDMFSMFSGIKSTIDLT
Sbjct  481  TPIMNSVTVRQDLERQLTDLREEFNSLSQEIAMAQLIDLALLPLDMFSMFSGIKSTIDLT  540

Query  541  KSMATSVMKKFRKSKLATSISEMTNSLSDAASSASRNVSIRSNLSAISNWTNVSNDVSNV  600
            KSMATSVMKKFRKSKLATSISEMTNSLSDAASSASRNVSIRSNLSAISNWTNVSNDVSNV
Sbjct  541  KSMATSVMKKFRKSKLATSISEMTNSLSDAASSASRNVSIRSNLSAISNWTNVSNDVSNV  600

Query  601  TNSLNDISTQTSTISKKLRLKEMITQTEGMSFDDISAAVLKTKIDMSTQIGKNTLPDIVT  660
            TNSLNDISTQTSTISKKLRLKEMITQTEGMSFDDISAAVLKTKIDMSTQIGKNTLPDIVT
Sbjct  601  TNSLNDISTQTSTISKKLRLKEMITQTEGMSFDDISAAVLKTKIDMSTQIGKNTLPDIVT  660

Query  661  EASEKFIPKRSYRILKDDEVMEINTEGKFFAYKINTFDEVPFDVNKFAELVTDSPVISAI  720
            EASEKFIPKRSYRILKDDEVMEINTEGKFFAYKINTFDEVPFDVNKFAELVTDSPVISAI
Sbjct  661  EASEKFIPKRSYRILKDDEVMEINTEGKFFAYKINTFDEVPFDVNKFAELVTDSPVISAI  720

Query  721  IDFKTLKNLNDNYGITRTEALNLIKSNPNMLRNFINQNNPIIRNRIEQLILQCKL  775
            IDFKTLKNLNDNYGITRTEALNLIKSNPNMLRNFINQNNPIIRNRIEQLILQCKL
Sbjct  721  IDFKTLKNLNDNYGITRTEALNLIKSNPNMLRNFINQNNPIIRNRIEQLILQCKL  775



SEQ ID NO: 57 aligned with ADD22465.1 VP7

DEFINITION  outer surface glycoprotein VP7, partial [Rotavirus A].
ACCESSION   ADD22465
VERSION     ADD22465.1
DBSOURCE    accession GU723380.1
KEYWORDS    .
SOURCE      Rotavirus A
  ORGANISM  Rotavirus A
            Viruses; dsRNA viruses; Reoviridae; Sedoreovirinae; Rotavirus.
REFERENCE   1  (residues 1 to 326)
  AUTHORS   Realpe,M.A.
  TITLE     Genetic heterogeneity of human G1P[8] rotavirus VP7 genes observed
            in Washington, DC, USA, appears to be driven by both genetic and
            antigenic drift
  JOURNAL   Unpublished
REFERENCE   2  (residues 1 to 326)
  AUTHORS   Realpe,M.A.
  TITLE     Direct Submission
  JOURNAL   Submitted (07-FEB-2010) Laboratory of Infectious Diseases, National
            Intitute for Allergy and Infectious Diseases, 50 South Drive,
            Bethesda, MD 20892, USA
COMMENT     Method: conceptual translation.
FEATURES             Location/Qualifiers
     source          1..326
                     /organism="Rotavirus A"
                     /isolate="8804DC4451"
                     /host="Homo sapiens"
                     /db_xref="taxon:28875"
                     /segment="9"
                     /country="USA: Washington DC Childrens Hospital"
                     /note="collected between 1974-1991"
Protein         1..>326
                     /product="outer surface glycoprotein VP7"
CDS             1..326
                     /gene="vp7"
                     /coded_by="GU723380.1:1..>978"
ORIGIN      
        1 mygieyttil iflisiilln yilksvtrim dyiiyrslli yvalfaltra qnyglnlpit
       61 gsmdtvyans tqegifltst lclyypteas tqindgewkd slsqmfltkg wptgsvyfke
      121 yssivdfsvd pqlycdynlv lmkydqnlel dmseladlil newlcnpmdi tlyyyqqsge
      181 snkwismgss ctvkvcplnt qtlgigcqtt nvdsfemvae neklaivdvv dginhkinlt
      241 tttctirnck klgprenvav iqvggsnvld itadpttnpq termmrvnwk kwwqvfytiv
      301 dyinqivqvm skrsrslnsa afyyrv
Alignment statistics for match #1
Score
Expect
Method
Identities
Positives
Gaps

0.0
Compositional matrix adjust.
325/326(99%)
325/326(99%)
0/326(0%)

Query  1    MYGIEYTTILIFLISIILLNYILKSVTRIMDYIIYRSLLIYVALFALTRAQNYGLNLPIT  60
            MYGIEYTTILIFLISIILLNYILKSVTRIMDYIIYRSLLIYVALFALTRAQNYGLNLPIT
Sbjct  1    MYGIEYTTILIFLISIILLNYILKSVTRIMDYIIYRSLLIYVALFALTRAQNYGLNLPIT  60

Query  61   GSMDTVYANSTQEGIFLTSTLCLYYPTEASTQINDGEWKDSLSQMFLTKGWPTGSVYFKE  120
            GSMDTVYANSTQEGIFLTSTLCLYYPTEASTQINDGEWKDSLSQMFLTKGWPTGSVYFKE
Sbjct  61   GSMDTVYANSTQEGIFLTSTLCLYYPTEASTQINDGEWKDSLSQMFLTKGWPTGSVYFKE  120

Query  121  YSSIVDFSVDPQLYCDYNLVLMKYDQNLELDMSELADLILNEWLCNPMDITLYYYQQSGE  180
            YSSIVDFSVDPQLYCDYNLVLMKYDQNLELDMSELADLILNEWLCNPMDITLYYYQQSGE
Sbjct  121  YSSIVDFSVDPQLYCDYNLVLMKYDQNLELDMSELADLILNEWLCNPMDITLYYYQQSGE  180

Query  181  SNKWISMGSSCTVKVCPLNTQMLGIGCQTTNVDSFEMVAENEKLAIVDVVDGINHKINLT  240
            SNKWISMGSSCTVKVCPLNTQ LGIGCQTTNVDSFEMVAENEKLAIVDVVDGINHKINLT
Sbjct  181  SNKWISMGSSCTVKVCPLNTQTLGIGCQTTNVDSFEMVAENEKLAIVDVVDGINHKINLT  240

Query  241  TTTCTIRNCKKLGPRENVAVIQVGGSNVLDITADPTTNPQTERMMRVNWKKWWQVFYTIV  300
            TTTCTIRNCKKLGPRENVAVIQVGGSNVLDITADPTTNPQTERMMRVNWKKWWQVFYTIV
Sbjct  241  TTTCTIRNCKKLGPRENVAVIQVGGSNVLDITADPTTNPQTERMMRVNWKKWWQVFYTIV  300

Query  301  DYINQIVQVMSKRSRSLNSAAFYYRV  326
            DYINQIVQVMSKRSRSLNSAAFYYRV
Sbjct  301  DYINQIVQVMSKRSRSLNSAAFYYRV  326

SEQ ID NO: 59 
US-12-063-602-6
; Sequence 6, Application US/12063602
; Publication No. US20090028828A1
; GENERAL INFORMATION
;  APPLICANT: COLAU, Brigitte Desiree Alberte
;  APPLICANT:DE VOS, Beatrice Arsene Virginie
;  TITLE OF INVENTION: ROTAVIRUS VACCINE INDUCING HETEROTYPIC
;  TITLE OF INVENTION:CROSS PROTECTION
;  FILE REFERENCE: VB61582
;  CURRENT APPLICATION NUMBER: US/12/063,602
;  CURRENT FILING DATE: 2008-07-15
;  PRIOR APPLICATION NUMBER: PCT/EP2006/008094
;  PRIOR FILING DATE: 2006-08-15
;  PRIOR APPLICATION NUMBER: 0516944.6
;  PRIOR FILING DATE: 2005-08-17
;  PRIOR APPLICATION NUMBER: 0521164.4

;  PRIOR APPLICATION NUMBER: 0608962.7
;  PRIOR FILING DATE: 2006-05-05
;  NUMBER OF SEQ ID NOS: 42
;  SOFTWARE: FastSEQ for Windows Version 4.0
; SEQ ID NO 6
;  LENGTH: 326
;  TYPE: PRT
;  ORGANISM: Rotavirus
US-12-063-602-6

  Query Match             100.0%;  Score 1572;  DB 8;  Length 326;
  Best Local Similarity   100.0%;  
  Matches  297;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MDYIIYRSLLIYVALFALTRAQNYGLNLPITGSMDTVYANSTQEGIFLTSTLCLYYPTEA 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         30 MDYIIYRSLLIYVALFALTRAQNYGLNLPITGSMDTVYANSTQEGIFLTSTLCLYYPTEA 89

Qy         61 STQINDGEWKDSLSQMFLTKGWPTGSVYFKEYSSIVDFSVDPQLYCDYNLVLMKYDQNLE 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         90 STQINDGEWKDSLSQMFLTKGWPTGSVYFKEYSSIVDFSVDPQLYCDYNLVLMKYDQNLE 149

Qy        121 LDMSELADLILNEWLCNPMDITLYYYQQSGESNKWISMGSSCTVKVCPLNTQMLGIGCQT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        150 LDMSELADLILNEWLCNPMDITLYYYQQSGESNKWISMGSSCTVKVCPLNTQMLGIGCQT 209

Qy        181 TNVDSFEMVAENEKLAIVDVVDGINHKINLTTTTCTIRNCKKLGPRENVAVIQVGGSNVL 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        210 TNVDSFEMVAENEKLAIVDVVDGINHKINLTTTTCTIRNCKKLGPRENVAVIQVGGSNVL 269

Qy        241 DITADPTTNPQTERMMRVNWKKWWQVFYTIVDYINQIVQVMSKRSRSLNSAAFYYRV 297
              |||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        270 DITADPTTNPQTERMMRVNWKKWWQVFYTIVDYINQIVQVMSKRSRSLNSAAFYYRV 326